Citation Nr: 1403961	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  13-06 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right shoulder disability.  


REPRESENTATION

Appellant represented by:	 Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from June 1975 to June 1979, and December 2003 to March 2005.  He also served in the United States Coast Guard from January 1982 to January 1986; and had over 16 years of reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's claim for entitlement to service connection for a right shoulder disability.  

The Board has reviewed all evidence of record, including that found on Virtual VA.


FINDING OF FACT

The Veteran's current right shoulder disability is a result of injury during a period of active service.


CONCLUSION OF LAW

The criteria for service connection for a right shoulder disability have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis

Service connection requires evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

On his September 2009 Claim, the Veteran stated that he had been experiencing pain in his right shoulder ever since being involved in a motor vehicle accident while on tour in Iraq in 2005.  However, at the VA examination in March 2010, the Veteran reported that he had been experiencing symptoms since 1979.  The Veteran has explained that during his re-enlistment in January 1982 and in December 2003, he neglected to report a shoulder disability on his reports of medical history because he did not want to be disqualified from military service.  

Service treatment records show that in January and February 1979, the Veteran complained of right shoulder pain.  He stated that he noticed the pain after carrying his field gear all day the day prior.  The Veteran's April 1979 separation exam was normal and had no notations of a shoulder or musculoskeletal system disability.  His separation exam in August 1985 was also normal.  While the March 2005 separation exam noted a list of injuries and complaint, there was no indication of a shoulder injury or disability.   

VA treatment records document the Veteran's complaints of shoulder pain, beginning in November 2005, when a VA examiner noted spurring changes of the acrominion process and rheumatology lab results suggested rheumatoid arthritis.  Records show that the Veteran again complained of right shoulder pain in December 2005, April 2006, and July 2006.  In January 2007, he reported that he hurt his right shoulder after shoveling snow.  MRI results indicated possible tendonitis.  It was also noted that acromioclavicular (AC) joint arthritis may be responsible for the impingement of the right shoulder.  In August 2007, the examiner noted that the Veteran's right shoulder pain was secondary to tendonitis.  

On VA examination in March 2010, findings included mild degenerative changes of the glenohumeral and AC joint without any significant change from the previous MRI conducted in January 2007.  The diagnosis was mild degenerative joint disease and tendonitis of the right shoulder.  The examiner stated that he could not provide an opinion as to the etiology of the Veteran's arthritis and tendonitis without resort to speculation.  He did note; however, that the Veteran could have had early symptoms in 1979 that were not diagnosed until later in life.   

The record shows that the Veteran complained about shoulder pain and sought medical attention for it during service.  It also includes documentation of a current right shoulder disability.  The remaining issue is whether there is a nexus to active service. 

If a chronic disease, such as arthritis, is shown in service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b). There must, however, be sufficient observations in service to identify the disease entity.  Id.  While there were impressions of tendonitis and arthritis of the right shoulder in January 1979 and February 1979, respectively, the impressions were reported without any diagnostic testing.  Cf. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The Veteran has, however, reported a continuity of symptomatology of shoulder pain beginning in service.  He is competent to report his recollections regarding shoulder pain and his medical treatment history.  38 C.F.R. § 3.159(a)(2); see also Layno, 6 Vet. App. at 469-470 (finding lay testimony competent when it concerns features or symptoms of injury or illness).  

The Veteran explained that his inconsistent statements regarding the date of onset stemmed from his fear of disqualification from military service.  Consequently, the Board does not find anything inherently implausible or incredible about the Veteran's reports of a continuity of symptomatology of shoulder beginning in service.  The Board considers his reports to be credible and assign them substantial probative value.  The Board considers the Veteran's reports of continuing symptoms of shoulder pain to be probative evidence of a nexus.  38 C.F.R. § 3.303(b).  The VA examiner's statements, while not definitive, provide some support for a finding that the current right shoulder disabilities are related to service.

The evidence is in equipoise on the question of whether the Veteran's current shoulder disability is related to his active military service.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

Resolving doubt in the Veteran's favor, the elements for service connection have been established.  Service connection for a right shoulder disability is granted.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for a right shoulder disability is granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


